Exhibit 10.1

 

POLICY ON RECOVERY OF INCENTIVE COMPENSATION

 

It is the Board’s policy that the Corporation will, to the extent permitted by
applicable law, seek reimbursement with respect to incentive compensation paid
or awarded to a Named Executive Officer (as defined under Item 402(a)(3) of SEC
Regulation S-K) after February 28, 2009 where (i) the payment or award (or the
vesting of such award) was predicated upon the achievement of financial results,
which financial results were the product of fraudulent activity or that were
subsequently the subject of a material negative restatement, (ii) in the Board’s
view such Executive engaged in fraud or conduct known by the Executive to be in
violation of SEC rules and regulations or Corporation policy that caused or that
otherwise makes such Executive personally responsible for the fraudulent
activity or the need for the restatement, and (iii) a lower payment or award
would have been made to such Executive (or lesser or no vesting would have
occurred with respect to such award) based upon the restated financial results
or the financial results that would have pertained absent such fraudulent
activity.  In each such instance, the Board will seek to recover such portion of
such Executive’s incentive compensation for the relevant period as the Board
deems appropriate after a review of any factors or information it considers
appropriate or relevant.  Generally, this review would include consideration of:

 

·                  the Board’s view of what incentive compensation would have
been paid or awarded to the Executive had the financial results been properly
reported;

·                  the nature of the events that led to the improper reporting
of financial results;

·                  the conduct of the Executive in connection with the events
relating to the improper reporting;

·                  whether the assertion of a claim against the Executive could
prejudice the Corporation’s overall interests; whether other penalties or
punishments are being imposed on the Executive, including by third parties such
as regulators or other authorities; and the tax treatment of the recovery and
related matters; and

·                  any other facts and circumstances that the Board deems
relevant.

 

Where incentive compensation covered by this policy above consists of an equity
award, including circumstances where vesting with respect to such equity award
is predicated on the achievement of financial results as aforesaid, the Board
shall take such action as it deems appropriate consistent with the foregoing
principles, including, where appropriate, seeking to the extent described above
the cancellation of stock or option awards or reimbursement of gains realized on
the exercise of stock options or the sale of shares.

 

1

--------------------------------------------------------------------------------